Hill, C. J.
1. Where the testimony of a witness relied upon by the accused to prove án alibi, and for whose absence 'a continuance was asked, would not have been sufficient for that purpose, the refusal to grant the motion for a continuance will not require a new trial.
2. The description of the property alleged to have been stolen, given in the indictment, was sufficient for the purpose of identification and notice to the accused, although some of the words of description consisted of technical terms requiring explanation by expert evidence.
3. No error of law appears, and the evidence strongly supports the verdict. ' Judgment affirmed.